Citation Nr: 0004519	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  95-00 332	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to March 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal.

2.  The veteran died in January 1994, at age 44.  The 
immediate cause of the veteran's death was metastatic 
glioblastoma multiforme.  There were no other significant 
conditions contributing to death.  

3.  There is no evidence of an etiologic connection between 
the fatal disability and any disease or injury in service.  



CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. §§ 1310, 
5107 (West 1991); 38 C.F.R. § 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The death certificate shows the veteran died in January 1994, 
at age 44.  The immediate cause of the veteran's death was 
listed as metastatic glioblastoma multiforme.  The 
approximate interval between onset and death was listed as 
one year.  There were no other significant conditions listed 
as contributing to death.   There was no autopsy.  

A glioblastoma multiforme is a rapidly growing tumor, usually 
confined to the cerebral hemispheres.  Dorland's Illustrated 
Medical Dictionary 699 (27th ed. 1988), as quoted in Murphy 
v. Derwinski, 1 Vet. App. 78, 80 (1990).  

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service caused death.  For a service-connected disability to 
be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  38 U.S.C.A. § 1310 (West 1991).  

Dependency and Indemnity Compensation (DIC) is paid to the 
surviving spouse, children, or parents of a qualifying 
veteran who dies from a service-connected 

disability.  38 U.S.C.A. § 1310 (West 1991).  For such a 
death to be considered service connected, it must result from 
a disability incurred or aggravated in the line of duty.  See 
38 C.F.R. § 3.312 (1999).  As with any other type of claim, a 
claimant seeking DIC benefits has the initial burden of 
showing that the claim is well grounded.  38 U.S.C.A. § 5107 
(a); see Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

For a claim to be well grounded, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997), cert. denied sub nom.  Epps v. West, 524 
U.S. 940, 118 S. Ct. 2348, 141 L. Ed. 2d 718 (1998).  To be 
considered well grounded, a claim must be more than an 
allegation; there must be some supporting evidence.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  "Where the 
determinative issue involves medical causation or medical 
diagnosis, competent medical evidence to the effect that the 
claim is 'plausible' or 'possible' is required."  Grottveit, 
5 Vet. App. at 93; see also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).  

A lay person is competent to describe symptoms, but is not 
competent to offer evidence which requires medical knowledge, 
such as a diagnosis or a determination of etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For 
the purpose of determining whether a claim is well grounded, 
the credibility of the evidence in support of the claim is 
presumed.  Robinette v. Brown, 8 Vet. App. 69, 75 (1995).  If 
the only evidence on a medical issue is the testimony of a 
lay person, 

the claimant does not meet the burden imposed by section 
5107(a) and does not have a well-grounded claim.  See 
Grottveit, 5 Vet. App. at 93.  Unsupported by medical 
evidence, a claimant's personal belief, however sincere, 
cannot form the basis of a well-grounded claim. Moray v. 
Brown, 5 Vet. App. 211, 214 (1993); Grottveit, 5 Vet. App. at 
92.  

In this case, the appellant's claim is not well grounded 
because she has failed to provide any medical evidence which 
establishes a relationship between the cause of her husband's 
death and his military service.  The appellant's 
unsubstantiated assertions that her husband's death was 
caused by his exposure to radiation are not supported by any 
medical evidence in the record on appeal.  

Several medical reports noted the veteran's medical history, 
including headaches during service in 1975.  However, none of 
the physicians who noted this history indicated that the 1975 
headaches could have been a manifestation of the fatal tumor.  
No medical professional has linked the fatal disorder to the 
headaches in service or to any other disease or injury in 
service.   

Prior to his death, the veteran submitted a statement that 
his duties in service required his head to be close to a 
transmitter.  A lay witness who served with the veteran 
provided similar information.  The appellant also provided 
sworn testimony to the same effect.  This is all credible 
information.  However, it goes to the question of injury in 
service and does not provide the competent evidence of a 
nexus or link between the veteran's duties in service and the 
fatal disorder.  

Another means to provide a relationship between a disease and 
military service is through a legal or regulatory 
presumption.  Malignant tumors of the brain may be presumed 
to have been incurred during active military service if 
manifest to a 

degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Veterans who meet these 
criteria are not required to present a medical nexus because 
a medical nexus is presumed to exist.  See generally Cosman 
v. Principi, 3 Vet. App. 503 (1992).  In this case, all the 
medical evidence indicates that the disability was first 
manifested in February 1993.  There is no evidence from a 
competent medical source which identifies any manifestations 
of the fatal disorder within the year after the veteran 
retired from active service.  Likewise, there is no competent 
evidence that demonstrates that the veteran had been exposed 
during service to radiation; see 38 C.F.R. §§ 3.309, 3.311 
(1999).

Service connection for the cause of the veteran's death also 
may be granted if the evidence shows that disability incurred 
in or aggravated by service contributed substantially or 
materially to cause death.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (1999).  Here, there is no evidence from any competent 
medical professional that any disability resulting from 
disease or injury in service contributed to death.  Rather, 
the evidence shows that the metastatic glioblastoma 
multiforme was the sole and fulminant cause of the veteran's 
death.  

As the veteran's death was less than 5 years after he left 
active service, there is no hypothetical entitlement to 
benefits under 38 U.S.C.A. § 1318 (West 1991).  

The Board is sympathetic to the appellant.  The veteran 
served his country well for over 20 years and died much too 
young.  Nevertheless, the evidence here does not provide any 
basis to connect his death to service.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

